DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10565320.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the same invention.  Furthermore, the claims of the patent anticipate the claims of the application.

Claims of the patent				Claims of the application
A computer-implemented method, comprising: 
monitoring, by one or more processors, multilingual switches performed on a client on behalf of a given user, wherein service requests initiated by the client on behalf of the given user comprise a portion of the multilingual switches, wherein translation requests comprise a portion of the service requests, and wherein the translation requests each comprise a voice input stream and contextual data related to the voice input stream; 
based on the monitoring, identifying, by the one or more processors, based on the multilingual switches performed on the client, switch patterns of the given user to generate a service profile for the user, wherein the service profile comprises machine learned multilingual switch patterns for the given user; 

determining, by the one or more processors, based on the machine learned multilingual switch patterns for the given user, a priority order for languages comprising the voice input streams, for the given user; 
obtaining, by the one or more processors, a new translation request initiated by the client, on behalf of the given user; 

applying, by the one or more processors, the priority order to identify one or more languages spoken in a voice input stream comprising the new translation request; and 
transmitting, by the one or more processors, indicators of the identified one or more languages to the client, wherein upon receiving the indicators, the client translates the voice input stream from the identified one or more languages to one or more target languages.




2. The computer-implemented method of claim 1, wherein the given user is selected from the group consisting of: an individual user and a group of users.
3. The computer-implemented method of claim 1, wherein identifying switch patterns of the given user to generate the service profile for the user further comprises: identifying, by the one or more processors, for the monitored translation requests, dependencies between factors in the contexts of the translation requests and input languages of the voice input streams of the translation requests; and generating, by the one or more processors, a set of rules representing the identified dependencies, wherein the machine learned multilingual switch patterns comprise the set of rules.

6. The computer-implemented method of claim 1, wherein the monitoring further comprises: generating, by the one or more processors, based on an initial translation request from the client of the translation requests from the client, a data structure; and applying, by the one or more processors, the data structure to subsequent translation requests from the client of the translation requests from the client, wherein applying the data structure tracks multilingual switching operations for the translation requests from the client.

7. The computer-implemented method of claim 1, wherein the client translates the voice input stream comprising the new request in real-time.
8. The computer-implemented method of claim 1, wherein the multilingual switches further comprise activities performed by the given user by utilizing applications executing on the client.
9. The computer-implemented method of claim 8, wherein the activities are selected from the group consisting of: usage of the given user of a web browser, usage of the given user of a word processing programs, and usage of the given user of an accounting programs.
4. The computer implemented method of claim 1, wherein the contexts of each request of the requests are selected from the group consisting of: an entry application for the request on the client, a location of a client upon entry of the request, and an element of a digital wardrobe of the client.
5. The computer implemented method of claim 1, wherein the contexts of each request of the requests are selected from the group consisting of: the given user changing input methods from one language to another, the given user browsing web-enabled interfaces in different languages, and the given user using one or more applications in a given geographic location.

10. The computer-implemented method of claim 1, wherein the obtaining the new translation request initiated by the client further comprises: identifying, by the one or more processors, the given user as an initiator of the new translation request.


A computer-implemented method, comprising: 

monitoring, by one or more processors, multilingual switches performed on one or more clients on behalf of a given user, wherein service requests initiated by the one or more clients on behalf of the given user comprise a portion of the multilingual switches, wherein a portion of the service requests each comprise a voice input stream; 




based on the monitoring, identifying, by the one or more processors, based on the multilingual switches performed on the one or more clients, switch patterns of the given user; generating, by the one or more processors, a service profile for the user, wherein the service profile comprises machine learned multilingual switch patterns for the given user; 

determining, by the one or more processors, based on the machine learned multilingual switch patterns for the given user, a priority order for languages comprising the voice input streams, for the given user; 

obtaining, by the one or more processors, a new service request comprising a voice input stream, initiated by a given client of the one or more clients, on behalf of the given user; 

applying, by the one or more processors, the priority order to identify one or more languages spoken in the voice input stream of the new service request; and 



transmitting, by the one or more processors, indicators of the identified one or more languages to the given client, wherein upon receiving the indicators, the given P201705799US02-37-client translates the voice input stream from the identified one or more languages to one or more target languages.  

The computer-implemented method of claim 1, wherein the portion of the service requests further comprise contextual data related to the voice input stream. 
 
3. The computer-implemented method of claim 1, wherein the given user is selected from the group consisting of: an individual user and a group of users.  

4. The computer-implemented method of claim 1, wherein identifying switch patterns of the given user to generate the service profile for the user further comprises: identifying, by the one or more processors, for the monitored service requests, dependencies between factors in the contexts of the service requests and input languages of the voice input streams of the portion of the service requests; and generating, by the one or more processors, a set of rules representing the identified dependencies, wherein the machine learned multilingual switch patterns comprise the set of rules.  


5. The computer-implemented method of claim 1, wherein the monitoring further comprises: generating, by the one or more processors, based on an initial service request from a client of the one or more client of the service requests from the client, a data structure; and applying, by the one or more processors, the data structure to subsequent service requests from the one or more clients of the service requests from the one or more clients, wherein applying the data structure tracks multilingual switching operations for the service requests from the one or more clients.  


6. The computer-implemented method of claim 1, wherein the given client translates the voice input stream comprising the new request in real-time.  

7. The computer-implemented method of claim 1, wherein the multilingual switches further comprise activities performed by the given user by utilizing applications executing on the one or more clients.  

8. The computer-implemented method of claim 9, wherein the activities are selected from the group consisting of: usage of the given user of a web browser, usage of the given user of a word processing programs, and usage of the given user of an accounting programs.  


9. The computer-implemented method of claim 1, wherein generating the service profile for the user, further comprises: determining, by the one or more processors, a location of the user.  




10. The computer-implemented method of claim 9, wherein the location determining the priority order for the languages comprising the voice input streams is further based on the location of the user.  






11. The computer-implemented method of claim 1, wherein the obtaining the new service request initiated by the given client further comprises: identifying, by the one or more processors, the given user as an initiator of the new service request.






Allowable Subject Matter
Claims 1-20 are allowable and will be allowed when the double patenting issue is resolved.  The following is an examiner’s statement of reasons for allowance: Needham (USPG 2018/0089172, hereinafter referred to as Needham) discloses a computer-implemented method, comprising: monitoring, by one or more processors, multilingual switches performed on one or more clients on behalf of a given user, wherein service requests initiated by the one or more clients on behalf of the given user comprise a portion of the multilingual switches, wherein a portion of the service requests each comprise a voice input stream (figure 3A, step 31; detecting two or more languages in a message; also see figure 4; translating into another language); obtaining, by the one or more processors, a new service request comprising a voice input stream, initiated by a given client of the one or more clients, on behalf of the given user (see figure 4); applying, by the one or more processors, the priority order to identify one or more languages spoken in the voice input stream of the new service request (figure 3C, step 38; determining language preference of the user and translating the messages into a language preferred by the user); and transmitting, by the one or more processors, indicators of the identified one or more languages to the given client, wherein upon receiving the indicators, the given P201705799US02-37-client translates the voice input stream from the identified one or more languages to one or more target languages (figure 3C, step 38; determining language preference of the user and translating the messages into a language preferred by the user).
Needham fails to explicitly disclose “based on the monitoring, identifying, by the one or more processors, based on the multilingual switches performed on the one or more clients, switch patterns of the given user; generating, by the one or more processors, a service profile for the user, wherein the service profile comprises machine learned multilingual switch patterns for the given user; determining, by the one or more processors, based on the machine learned multilingual switch patterns for the given user, a priority order for languages comprising the voice input streams, for the given user”.  Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior art in order to arrive at the claimed invention.  Therefore, claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prajapat et al. (USPG 2007/0168450) teaches method for translating instant messages based on identifying language attributes of the sending and receiving users that is considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631. The examiner can normally be reached M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN X VO/Primary Examiner, Art Unit 2656